Case 19-30495 Document 24 Filed in TXSB on 02/05/19 Page 1 of 1

 

UNITED STATES BANKRUPTCY COURT SOUTHERN DISTRICT OF TEXAS

 

MOTION AND ORDER
FOR ADMlSSION PRG HAC VICE

 

Division HOUStOn Main Case Nurnber 19-30495

 

 

 

Debt°f I“ Re= BURKHALTER RlGGlNG, lNC., et at

 

 

 

 

This lawyer, who is admitted to the State Bar of A|abama & TeXaS

 

 

 

 

 

Name James B. Bai|ey
Firm Brad|ey Arant Boult Cummings LLP
Street 1819 Fifth Avenue North
City & Zip Code Birmingham, AL 35203
Telephone 205-521-8913
Licensedz State & Numbe]r Alabama (AsB-2139-A603) Texas (24108289)

 

Seeks to appear as the attorney for this party:

 

Tortorigi T\ransport, LLC n

Dated; 2/5/2019 signe?¢iz?/j:%///_<j' ,

( L_¢»¢=/
\/

COURT USE ONLY: The applicant’s state bar reports their status as:

 

 

 

 

 

 

 

Dated: Signed:

 

 

 

 

Deputy Clerk

 

 

Order

 

 

 

This lawyer is admitted pro hac vice.

Dated:

 

United States Bankruptcy Judge

